UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported): December22, 2008 BlueStar Financial Group, Inc. (Exact name of registrant as specified in its charter) Nevada 333-152959 51-0665952 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 1761 Washington Way, Suite 205 Richland, Washington 99352 99352 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (509) 781-0137 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02.
